DETAILED ACTION
	This Office Action is in response to the Response After Final Action filed 2/2/22.
Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
	Applicant submits (on pp. 7-8 of Remarks) that the previous Office Action fails to address the “two content identifiers (e.g., a content identifier associated with a calculated set of content specific DSP parameters and a first content-identifier generated for an audio stream.” The examiner respectfully disagrees. 
	As cited on p. 4 of the previous Office Action, Selig (¶0011) discloses, “Selecting, from a set of sound profiles, a particular sound profile corresponding to the particular audio type.” This establishes that there is an association between sound profile (DSP parameters) and audio type (content identifier). Regarding the “first content identifier,” p. 5 of the Office Action further cites Selig (¶0014) which discloses, “S100 collects an audio signal in real time… selects a sound profile based on the type of audio signal.” The type of audio signal of a collected audio signal (first content identifier) is used to select a sound profile (DSP parameters) based on an association between audio type (content identifier) and sound profiles (DSP parameters) which has already been established. In order to select a sound profile based on a particular audio type, an association between particular audio types and sound profiles must already exist. 
	Applicant further cites MPEP 2112(IV) (on p. 8 of Remarks) regarding the p. 6 of the Office Action regarding the Selig rejection and appears to suggest that a rejection based on 

/JAMES K MOONEY/Primary Examiner, Art Unit 2654